Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.85 Page 1 of 8




                          EXHIBIT 1
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.86 Page 2 of 8




               UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                        Case No. 1:18-cv-13466
                 Plaintiff,             HON. Janet T. Neff


v.

GEORGINA’S LLC,

                 Defendant.
                                    /
KENNETH L. BIRD                         Matthew D. Vermetten (P43425)
OMAR WEAVER (P58861)                    Attorney for Defendant
MILES UHLAR (P65008)                    600 E. Front Street, Suite 102
Attorney for Plaintiff                  Traverse City, Michigan 49686
477 Michigan Ave., Rm. 865              (231) 929-3450
Detroit, Michigan 48226
(313) 226-4620
Miles.uhlar@eeoc.gov
                                    /

                 PLAINTIFF’S FIRST SET OF
            DISCOVERY REQUESTS TO DEFENDANT

     Plaintiff, the Equal Employment Opportunity Commission
(“Commission” or “Plaintiff”), serves the following first set of discovery
requests which include Interrogatories, Requests for Production of
Documents, and Requests for Admissions to be answered by Defendant
under oath and in writing within the next thirty (30) days in accordance
with Rules 33, 34, and 36 of the Federal Rules of Civil Procedure.
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.87 Page 3 of 8




                           INTRODUCTION

1.   The answers to these Interrogatories and Requests for Production
of Documents must include all information known to Defendant, its
attorneys, investigators, experts, and agents, and all information
otherwise reasonably available to Defendant.

2.   These Interrogatories and Requests for Production of Documents
are deemed to be continuing in nature, so that any information
Defendant receives after its filing and serving of initial responses which
could cause any deletion from, addition to, or modification of its
responses shall immediately be served on counsel for the Commission.

3.    For any questions answered in whole or in part with “the
investigation is continuing,” or any substantially similar indication of a
lack of finality in the response or absence of response, state the nature
of such continuing investigation, the name, most recent available
address and telephone number of each person and entity conducting
each such investigation, and the projected completion date of each such
investigation.

4.    Identify by date, sender, receipt, location and custodian each
document which contains information that forms a basis for the answer
given or which corroborates the answer given or the substance of what
is given in answer to an interrogatory.

5.    When used in conjunction with the term “document”, “identify”
means to state the document’s title and subject matter, its date, its
author(s), its recipient(s), and its location and present custodian. In the
case of a document that was, but is no longer in the possession, custody
or control of Defendant or its agents, state what disposition was made of
it, why, when, and by whom.

6.   The following terms shall have the meanings indicated below:

           a.    “Person” means natural persons, companies,
                                 Page 2 of 7
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.88 Page 4 of 8




corporations, holding companies, subsidiaries, parent companies,
partnership, sole proprietorships, agencies, associations, federations,
groups, facilities or any other kind of entity.

            b.   “Document” means any electronic, printed,
typewritten, handwritten, or otherwise recorded matter of whatever
character, including, but not limited to, electronic mail, letters,
purchase orders, memoranda, notes, catalogues, brochures, diaries,
reports, calendars, interoffice communications, statements,
announcements, photographs, tape recordings, motion pictures and any
carbon or photographic copies of such material if Defendant does not
have custody or control of the original.


                         INTERROGATORIES


1.   State the reason Jessica Werthen was terminated.

ANSWER:



2.   State the reason                          was terminated.

ANSWE



3.   Identify all facts supporting the assertion of any affirmative

     defenses set forth by Defendant.

ANSWER:


                                 Page 3 of 7
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.89 Page 5 of 8




4.   Identify any and all witnesses Defendant intends to call at the

     time of trial, and indicate whether they are expected to offer lay or

     expert testimony. For each witness, please provide a brief

     description of their anticipated testimony.

ANSWER:



        REQUEST FOR PRODUCTION OF DOCUMENTS

1.   Produce the complete personnel files for the following employees:

              a) Jessica Wethen;

              b)




                                 ; and

                                 Page 4 of 7
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.90 Page 6 of 8




              k) Any and all employees who made a complain of sexual

                 harassment at any time.

2.   Produce complete payroll records pertaining to Jessica Werthen.

3.   Produce a list of all employees who have worked at either of the

     Traverse City Georgina’s locations. For each please include:

              a) name;

              b) Last known address, phone number, and e-mail adress;

              c) Date of hire;

              d) Position(s) worked;

              e) Date of termination; and

              f) Reason for termination.

4.   Produce a list of all employees who have worked at either of the

     Grand Rapids Georgina’s locations. For each please include:

              a) name;

              b) Last known address, phone number, and e-mail adress;

              c) Date of hire;

              d) Position(s) worked;

              e) Date of termination; and

                                 Page 5 of 7
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.91 Page 7 of 8




              f) Reason for termination.

5.   Produce a list of all employees who have worked at either of the

     Harbor Springs Georgina’s locations. For each please include:

              a) name;

              b) Last known address, phone number, and e-mail adress;

              c) Date of hire;

              d) Position(s) worked;

              e) Date of termination; and

              f) Reason for termination

6.   Produce a copy of any and all sexual harassment complaints made

     by an employee from January 1, 2014 to the present at any

     Geogina’s location.

7.   Produce a copy of any and all documents relating to any sexual

     harassment complaint made by any employee at any time from

     January 1, 2014 to the present at any Georgina’s location. Please

     include any and all investigative reports and/or e-mails.

8.   Produce all weekly work schedules at the Traverse City location

     for the duration of Jessica Werthen’s employment.

                                 Page 6 of 7
Case 1:18-cv-00668-JTN-ESC ECF No. 23-1 filed 03/13/19 PageID.92 Page 8 of 8




9.    Produce any written sexual harassment policy in place at any

      Georgina’s location between January 1, 2014 and the present.

10.   Produce any and all time and/or payroll records indicating the

      dates and hours all employees worked at the Traverse City

      Georgina’s location from November 1, 2015 through February 15,

      2016.



                                   Respectfully submitted,

                                   EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION



                                   _ s/ Miles Uhlar____________
                                   Miles Uhlar (P65008)



Dated:        August 28, 2018

                      CERTIFICATE OF SERVICE

      The undersigned has certified that Plaintiff’s First Set of
Discovery Requests to Defendant has been served on Defendant via
regular mail by depositing the same in the United States mail, first
class, on August 28, 2018.
                                         s/ Miles Uhlar________
                                       Miles Uhlar (P65008)
                                 Page 7 of 7
